                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
                                                                            DATE FILED: 
 CHRISTIAN SANCHEZ, on behalf of himself and all
 others similarly situated,

                            Plaintiff,                              1:21-cv-1799-MKV
                        -against-                                         ORDER
 COLLECTORS UNIVERSE, INC.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On June 11, 2021, Defendant filed a letter requesting a pre-motion conference in

connection with its anticipated motion to dismiss. [ECF No. 7.] Plaintiff filed a letter in response

requesting leave to amend the Complaint. [ECF No. 8.]

       Accordingly, IT IS HEREBY ORDERED that insofar as leave is required for Plaintiff to

file an amended complaint, such leave is GRANTED. It is in the interest of judicial economy for

Plaintiff to amend now rather than in response to Defendant’s anticipated Rule 12(b) motion. See

Fed. R. Civ. P. 15(a)(1)(B). Plaintiff shall file an amended complaint on or before July 6, 2021.



SO ORDERED.
                                                     _________________________________
                                                     _ ______
                                                     __    ________
                                                                 _ ____
                                                                      ___ ___
                                                                      ____ ____
                                                                              ____
                                                                                 _ __
                                                                                   ____
                                                                                      ____
                                                                                        _ _
Date: June 21, 2021                                  MARY YKKAY
                                                              AY VYSKOCIL
                                                                   VYS
                                                                    YSKOCI
                                                                    YS       CIIL
      New York, NY                                   United States
                                                            Sta    District
                                                             t tes Di strict Judge
                                                                    ist
